Case 6:18-cv-00199-GAP-TBS Document 20 Filed 12/17/18 Page 1 of 2 PageID 75



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

  CESIAH GARCIA,

        Plaintiff,                                     CASE NO.: 6:18-cv-00199-GAP-TBS
 v.

  SMARTPAY, LLC,

        Defendant.



_____________________________________________________________________________

                           NOTICE OF PENDING SETTLEMENT


       Plaintiff, CESIAH GARCIA by and through her undersigned counsel, hereby submits this

Notice of Settlement and states that Plaintiff, CESIAH GARCIA, and Defendant, SMARTPAY,

LLC, have reached a settlement with regard to this case and are presently drafting, finalizing, and

executing the settlement and dismissal documents. Upon execution of same, the parties will file

the appropriate dismissal documents with the Court.



                                               /s/Amanda J. Allen, Esq.
                                               Amanda J. Allen, Esq.
                                               Florida Bar No.: 98228
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Blvd.
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500
                                               Facsimile: (813) 435-2369
                                               Amanda@TheConsumerProtectionFirm.com
                                               Shenia@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff
Case 6:18-cv-00199-GAP-TBS Document 20 Filed 12/17/18 Page 2 of 2 PageID 76



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on December 17, 2018, the foregoing was served using the

CM/ECF system, which will provide electronic notice of filing to all counsel of record.



                                                 /s/Amanda J. Allen, Esq.
                                               Amanda J. Allen, Esq.
                                               Florida Bar No.: 98228
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Blvd.
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500
                                               Facsimile: (813) 435-2369
                                               Amanda@TheConsumerProtectionFirm.com
                                               Shenia@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff
